TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00043-CR


Shawn Siddique Abbasi, Appellant 

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-11-904090, HONORABLE CLIFFORD BROWN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N



		Shawn Siddique Abbasi seeks to appeal from a judgment of conviction for the
second-degree felony of attempted sexual assault.  See Tex. Penal Code Ann. § 15.01 (West 2011).
The district court imposed sentence on December 9, 2011, and there was no timely motion for new
trial; thus the deadline for perfecting appeal was January 9, 2012.  See Tex. R. App. P. 26.2(a)(1).
Abbasi filed his notice of appeal on January 18, 2012.  He did not request an extension of time for
filing the notice of appeal.  See Tex. R. App. P. 26.3.  Nor is there any indication that he properly
mailed his notice of appeal to the district clerk within the time prescribed by Rule 26.2(a)(1).  See
Tex. R. App. P. 9.2(b)(1)(C), 26.2(a)(1).
		Under the circumstances, we lack jurisdiction to dispose of this purported appeal
in any manner other than by dismissing it for want of jurisdiction. (1) Olivo v. State, 918 S.W.2d 519,
522-23 (Tex. Crim. App. 1996) (concluding that when belated notice of appeal is filed without
timely motion for extension of time appellate court must dismiss purported appeal for lack
of jurisdiction); see Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding that
amendments to rules of appellate procedure did not affect Olivo's rationale requiring timely notice
of appeal to vest appellate court with jurisdiction).
		The appeal is dismissed for want of jurisdiction.

						__________________________________________
						Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   March 21, 2012
Do Not Publish
1.   Any remedy Abbasi may have would be sought before the Texas Court of Criminal
Appeals.  See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2011).